Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/16/2020 has been entered.
Accordingly, claims 1, 4-6, 13-14, 16-17, 31-32, and 38-45 have been amended. Claims 1-17 and 31-45 are currently pending. 
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 12/18/2019, with respect to the rejections of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1 and 31, and as such the dependent claims 2-17 and 32-45, have been withdrawn. 

Allowable Subject Matter
Claims 1-17 and 31-45 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon is considered pertinent to applicant's disclosure, but do not collectively teach or fairly well suggest applicant's claimed invention. Independent claims 1 and 31 require a controller configured to identify a proposed soft tissue release pathway on a virtual object with a plurality of soft tissue attachment points, such that following the proposed soft tissue release pathway with a surgical device .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M MCDONALD whose telephone number is (571)272-8356.  The examiner can normally be reached on Monday-Thursday, 11am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KATHERINE M MCDONALD/Examiner, Art Unit 3793     

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793